DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7, 8, 11, 14, 17, and 20 are rejected under 35 U.S.C. 102 as being anticipated by Subramanian et al. (United States Patent Application Publication 2017/0093640).

As per claim 1, Subramanian teaches, a computer-implemented method, comprising: 
	by at least one processor(s) set: 
		monitoring cognitive software and/or machine learning software in a cognitive computing environment ([0016], the discovery service may provide a central place where customers may sign up for the service, install necessary discovery components, analyze collected data and monitor health of the discovery service; and [0025], the agent service/data collection module 450 collects discovery data from agents installed on behalf of a customer  the data collection process for a client, gatl1ering health information for the connector and agents from the agent service, communicating the configuration information to the agent service, and processing the discovery data); and 
		performing open interface management of virtual agent nodes in the cognitive computing environment ([0016], the discovery service may provide a central place where customers may sign up for the service, install necessary discovery components, analyze collected data and monitor health of the discovery service; and [0030], The discovery console (e.g., console 112) is the user interface for the discovery service, in embodiments. The console may be configured to allow the customers to sign up for the discovery service, monitor the health of the installed components (e.g., connector, agents), change configurations of the connector, discovery agents and the collection process, and download the connector and agents).

As per claim 4, Subramanian teaches, where the at least one processor(s) set monitoring the cognitive software and/or machine learning software and performing the open interface management of the virtual agent nodes in the cognitive computing environment comprises the at least one processor(s) set performing cognitive fault ([0016], the discovery service may provide a central place where customers… monitor health of the discovery service; and [0026], Functionality implemented by the agent service/data collection module 450 may include…gathering health information for the connector and agents from the agent service), configuration ([0026], Functionality implemented by the agent service/data , accounting ([0026], Functionality implemented by the agent service/data collection module 450 may include … processing the discovery data), performance ([0016], the discovery service may provide a central place where customers… monitor health of the discovery service; and [0026], Functionality implemented by the agent service/data collection module 450 may include…gathering health information for the connector and agents from the agent service) , and security (C-FCAPS) processing as part of the monitoring and open interface management ([0016], the discovery service may provide a central place where customers may sign up for the service, install necessary discovery components, analyze collected data and monitor health of the discovery service; [0030], The discovery console (e.g., console 112) is the user interface for the discovery service, in embodiments. The console may be configured to allow the customers to sign up for the discovery service, monitor the health of the installed components (e.g., connector, agents); and [0037], The connector may provide any or all of the following functionality: authenticate the agents installed on hosts, collect the discovery data from the agents, aggregate the data, and send the aggregated data to the discovery service, monitor the health of these agents and send this information to the agent service, obtain encryption keys and communicate them to the agents, communication configuration info to the agents, and obtain IDs from the agent service and assign them to the agents).

As per claim 7, Subramanian teaches, where the monitoring and open interface management are performed by the at least one processor(s) set in a cloud computing environment ([0014], Various embodiments of methods and apparatus provide a client resource 

As per claim 8, this claim is the “system claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 11, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 14, this claim is the “computer program product claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 17, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 20, this claim is similar to claim 7 and is rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2,3,5,6,9,10, 12, 13, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. (United States Patent Application Publication 2017/0093640).

As per claim 2, Subramanian teaches, the performing of the open interface management of the virtual agent nodes in the cognitive computing environment according to cognitive extensions to Simple Network Management Protocol (SNMP) ([0076], SNMP: In embodiments, the system may be configured such that customers can configure SNMP in their servers with specific MIBs that would allow connector to fetch system configuration and network connections from Linux servers).


	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include this step because Subramanian teaches facilitating communication with virtual agents ([0049], the service will provide APIs to programmatically access the discovery data, in embodiments; and [0077], In embodiments, the connector will use advanced vCenter APis to exploit constructs like vSwitch, vApp, and VM port groups to obtain relationships between VMs that can indicate a set of related VMs into which customers can inject the agents).

As per claim 3, Subramanian teaches, where: 
	the cognitive extensions to SNMP comprise, for each accessible virtual agent cognitive service parameter, a cognitive service identifier (CS-ID) of a cognitive service provided by the respective virtual agent node ([0047], Each message may be identified by a unique message id. The collector may continuously long poll the queue for new messages, and act upon the new messages. Responses to the request from the collector may automatically be sent to the agent service using the same message id, for example), and a node-specific cognitive service parameter identifier (CS-P-ID) usable to access the respective cognitive service parameter ([0037], The discovery connector component (e.g., discovery connector 148) may be downloaded to, and operated in the customer's network environment and may responsible for collecting the discovery data, in embodiments. In one example implementation, once customers sign up for the discovery service they will be presented ( e.g., via the console) with a link to a and 
	communications to access a particular cognitive service parameter are formed and formatted according to the respective VA-OID ([0038], Customers may install more than one connector in their on-Premise environment. Each connector may be identified by an ID generated by the agent service, for example. In some embodiments, the agent service may send messages to the connector via a message service (e.g., message queuing service) or may piggy back on health messages that the connector sends; and [0059], Agents can be installed on on-Premise hosts or service provider instances. Agents may be configured to operate in various environments (e.g., Windows and Linux families). Agents may also store a list of service tags (in the configuration file), which may be appended to the data the agent collects).
	
	Subramanian fails to specifically teach a virtual agent object identifier (VA-OID) that comprises a cognitive service port (CS-PORT) usable to access a respective virtual agent node.
	However it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention because Subramanian teaches identifiers for communication with a virtual agent. ([0038], Customers may install more than one connector in their on-Premise environment. Each connector may be identified by an ID generated by the agent service, for example. In some embodiments, the agent service may send messages to the connector via a message service (e.g., message queuing service) or may piggy back on health messages that the connector sends; and [0039], Customers may sign into the connector. Once signed in, the service may bootstrap and personalize the connector with a unique identity, trust certificates, and the configuration information for the different services; [0063], The collector receives an ;[0064], ID from the agent service, and sends it to the agent. The agent encrypts the D with its private key and sends it back to the connector. TI1e connector decrypts the ID with the public key (of the agent that it stored previously) and if it matches to what it sent - the agent is authenticated. From now on, this ID is used to identify the specific agent).

As per claim 5, Subramanian teaches, where:  
	the at least one processor(s) set monitoring the cognitive software and/or machine learning software and performing the open interface management of the virtual agent nodes in the cognitive computing environment comprises the at least one processor(s) set managing the virtual agent nodes across one or more of the strongly-typed deployment pattern, the federated deployment pattern, and the consolidated deployment pattern ([0069], The agent service (e.g., depicted in FIG. 4 as item 450) may be an internal service of the service provider that helps in managing the agents that collect data from hosts. Example functionality of the agent service may include registration of agents and a connector (described below), providing ID's, service tags and/or configuration values to agents and/or the connector, providing encryption keys to agents and/or the connector, providing agents and/or a connector with details and the temporary credentials for accessing a data stream, collecting health information of agents and/or connector, instructing the agents and/or connector to start/stop data collection, receiving data collection requests from internal services of the service provider, and/or distributing the collected data to data streams provided by these service).

the virtual agent nodes are deployed within one or more of a strongly-typed deployment pattern, a federated deployment pattern, and a consolidated deployment pattern.
	However, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to include a strongly-typed deployment pattern because Subramanian teaches a centralized agent management ([0016], the discovery service may provide a central place where customers may sign up for the service, install necessary discovery components, analyze collected data and monitor health of the discovery service; and [0025], the agent service/data collection module 450 collects discovery data from agents installed on behalf of a customer …The agent service/data collection module 450 may register itself with the agent service and provide a location at which it will receive the discovery data). 


As per claim 6, Subramanian teaches, further comprising the at least one processor(s) set forming one or more dynamic virtual agent groups ([0262], Generally, the components of the discovery information analyzer 470 include program instructions that are executed by a computer processor to analyze the information in the discovery database 120, group the identified resources (e.g., servers, applications and other resources), generate graphical representations of the resources, and modify the groupings and/or representations in response to additional user input).
	Subramanian fails to specifically teach assigning one or more dynamic cognitive virtual agent managers from the virtual agent nodes distributed within the cognitive computing environment.
	 However it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention because Subramanian teaches assigning agent managers (i.e. collectors). ([0037], the customer may install the connector and run it on a virtual machine in the customer's enterprise data center. The connector acts as the local on-Premise manager for the discovery service, in embodiments. The connector may provide any or all of the following functionality: authenticate the agents installed on hosts, collect the discovery data from the agents, aggregate the data, and send the aggregated data to the discovery service, monitor the health of these agents and send this information to the agent service, obtain encryption keys and communicate them to the agents, communicate configuration info to the agents, and obtain IDs from the agent service and assign them to the agents; and [0039], the connector, which may be a virtual appliance made available for download from the service provider network is installed and run on a virtual machine in the enterprise datacenter. Customers may sign into the connector. Once signed in, the service may bootstrap and personalize the connector with a unique identity, trust certificates, and the configuration information for the different services).


As per claim 9, this claim is similar to claim 2 and is rejected for the same reasons. The same motivation used in the rejection of claim 2 is applicable to the instant claim.
As per claim 10, this claim is similar to claim 3 and is rejected for the same reasons. The same motivation used in the rejection of claim 3 is applicable to the instant claim.
As per claim 12, this claim is similar to claim 5 and is rejected for the same reasons. The same motivation used in the rejection of claim 5 is applicable to the instant claim.
As per claim 13, this claim is similar to claim 6 and is rejected for the same reasons. The same motivation used in the rejection of claim 6 is applicable to the instant claim.
As per claim 15, this claim is similar to claim 2 and is rejected for the same reasons. The same motivation used in the rejection of claim 2 is applicable to the instant claim.
As per claim 16, this claim is similar to claim 3 and is rejected for the same reasons. The same motivation used in the rejection of claim 3 is applicable to the instant claim.
As per claim 18, this claim is similar to claim 5 and is rejected for the same reasons. The same motivation used in the rejection of claim 5 is applicable to the instant claim.
As per claim 19, this claim is similar to claim 6 and is rejected for the same reasons. The same motivation used in the rejection of claim 6 is applicable to the instant claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is as follows:
Wang et al. (United States Patent Application Publication 2018/0253780). {Discusses virtual assistant management); and 
Tkac et al. (United States Patent 10445223). {Discusses managing virtual services).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972.  The examiner can normally be reached on Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

									/MELISSA A HEADLY/                                                                                                            Examiner, Art Unit 2199